Case: 1:14-cv-01748 Document #: 3083 Filed: 11/12/19 Page 1 of 4 PageID #:77311




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: TESTOSTERONE REPLACEMENT                 MDL 2545
THERAPY PRODUCTS LIABILITY
LITIGATION                                      Master Docket Case No. 1:14-cv-01748

This Document Relates to:                       Honorable Matthew F. Kennelly


Harold Allen, et al. v. Actavis, Inc., et al.   ACTAVIS DEFENDANTS STATUS
Case No: 1:16-cv-01739                          REPORT REGARDING PLAINTIFFS’
                                                COMPLIANCE WITH CASE
James Barber, et al. v. Actavis, Inc., et al.   MANAGEMENT ORDER NO. 162
Case No: 1:16-cv-08934

Robin Clarno v. AbbVie Inc., et al.
Case No: 1:16-cv-06315

David Allen Dahn v. Actavis, Inc., et al.
Case No: 1:16-cv-01738

Charles E. Dews, et al. v. Actavis
Laboratories UT, Inc., et al.
Case No: 1:16-cv-00905

Earl Evans v. Actavis, Inc., et al.
Case No: 1:16-cv-10006

Cynthia Ford, et al. v. AbbVie Inc., et al.
Case No: 1:14-cv-07343

Jeffrey Frugia v. Actavis, Inc., et al.
Case No: 1:15-cv-10083

Patrick Greenlee v. Actavis, Inc., et al.
Case No: 1:15-cv-10693

James Hewell v. Actavis, Inc., et al.
Case No: 1:15-cv-10467

Paris Jordan, et al. v. AbbVie Inc., et al.
Case No: 1:16-cv-01788

David Kozak v. Pfizer Inc., et al.
Case No: 1:14-cv-04548
Case: 1:14-cv-01748 Document #: 3083 Filed: 11/12/19 Page 2 of 4 PageID #:77311




Lester Larson v. Actavis, Inc., et al.
Case No: 1:16-cv-09049

Brian Lee v. AbbVie Inc., et al.
Case No: 1:16-cv-01579

Richard Martens v. AbbVie Inc., et al.
Case No: 1:16-cv-05050

Carrie Martino, et al. v. Actavis, Inc., et al.
Case No: 1:16-cv-05538

Steven Matteson v. AbbVie Inc., et al.
Case No: 1:16-cv-01680

James F. Miller v. Pfizer, Inc., et al.
Case No: 1:15-cv-07233

Donald Pagliaro v. AbbVie Inc., et al.
Case No: 1:17-cv-00765

Roosevelt S. Priester, et al. v. Actavis, Inc., et
al.
Case No: 1:14-cv-09657

Richard Roberts v. Abbott Laboratories, Inc.
Case No: 1:14-cv-03910

Reynaldo Rodriguez, et al. v. AbbVie, Inc., et
al.
Case No: 1:16-cv-06919

Michael L. Roman, et al. v. AbbVie Inc., et al.
Case No. 1:16-cv-01799

Queen E. Smith, et al. v. Actavis, Inc., et al.
Case No: 1:18-cv-00026

Aldo Sordi v. Actavis, Inc., et al.
Case No: 1:16-cv-01602

Brian Standly v. AbbVie Inc., et al.
Case No: 1:16-cv-01443

Garry Tarvin v. Actavis, Inc., et al.
Case No: 1:18-cv-02326

                                                     2
     Case: 1:14-cv-01748 Document #: 3083 Filed: 11/12/19 Page 3 of 4 PageID #:77311




         As directed by the Court in Case Management Order No. 162 (“CMO 162”), counsel for

the Actavis, Inc., Actavis Pharma, Inc., Actavis Laboratories UT, Inc., and Anda, Inc. (hereinafter

“Actavis Defendants”), hereby files this Status Report and provides the Court the following

updates with respect to each case subject to the show cause order entered pursuant to CMO 162:

I.       CASES DISMISSED WITH PREJUDICE

         Plaintiffs in the following cases have filed stipulations of dismissal of the appropriate

Actavis Defendants with prejudice in accordance with the directives of CMO 162:

 Charles E. Dews, et al. v. Actavis Laboratories UT, Inc., et al., Case No: 1:16-cv-00905
 James Hewell v. Actavis, Inc., et al., Case No: 1:15-cv-10467
 David Kozak v. Pfizer Inc., et al., Case No: 1:14-cv-04548
 Richard Martens v. AbbVie Inc., et al., Case No: 1:16-cv-05050
 Queen E. Smith, et al. v. Actavis, Inc., et al., Case No: 1:18-cv-00026
 Aldo Sordi v. Actavis, Inc., et al., Case No: 1:16-cv-01602
 Brian Standly v. AbbVie Inc., et al., Case No: 1:16-cv-01443
 Garry Tarvin v. Actavis, Inc., et al., Case No: 1:18-cv-02326


II.      CASES IN WHICH NO SHOWING OF CAUSE FOR FAILURE TO COMPLY
         WITH CMO 144 and CMO 152 HAS BEEN FILED

         As of November 11, 2019, none of the Plaintiffs subject to CMO 162 have filed a showing

of cause in writing as to why their case should not be dismissed pursuant to CMO 144, paragraph

B.11, for failure to comply with the CMO 144 obligations of paragraphs B.9 and B.10 by the

deadline set forth in CMO 152. The following are the cases subject to CMO 162 that remain

pending against one or more Actavis Defendants and in which no showing of cause has been filed:

 Harold Allen, et al. v. Actavis, Inc., et al., Case No: 1:16-cv-01739
 Robin Clarno v. AbbVie Inc., et al., Case No: 1:16-cv-06315
 David Allen Dahn v. Actavis, Inc., et al., Case No: 1:16-cv-01738
 Cynthia Ford, et al. v. AbbVie Inc., et al., Case No: 1:14-cv-07343
 Paris Jordan, et al. v. AbbVie Inc., et al., Case No: 1:16-cv-01788
 Carrie Martino, et al. v. Actavis, Inc., et al., Case No: 1:16-cv-05538
 Donald Pagliaro v. AbbVie Inc., et al., Case No: 1:17-cv-00765
 Roosevelt S. Priester, et al. v. Actavis, Inc., et al., Case No: 1:14-cv-09657
 Michael L. Roman, et al. v. AbbVie Inc., et al., Case No. 1:16-cv-01799

                                                 3
  Case: 1:14-cv-01748 Document #: 3083 Filed: 11/12/19 Page 4 of 4 PageID #:77311




       Plaintiffs’ counsel in the Barber, Evans, Frugia, Greenlee, Larson, Lee, Matteson, Miller,

Roberts, and Rodriguez have filed a Notice of Compliance with CMO 162 in the individual case

docket, affirming that their clients have been advised in writing of CMO 162, as directed by the

Court. A Notice of Compliance with CMO 162 has not been filed in the Allen, Clarno, Dahn,

Ford, Jordan, Martino, Pagliaro, Priester, and Roman cases.

                                            Respectfully submitted,



                                            /s/ Jeffrey D. Geoppinger
                                            Jeffrey D. Geoppinger
                                            ULMER & BERNE LLP
                                            600 Vine Street, Suite 2800
                                            Cincinnati, OH 45202
                                            (513) 698-5000
                                            (513) 698-5001 FAX
                                            jgeoppinger@ulmer.com

                                            Counsel for Actavis Inc., Actavis Pharma, Inc.,
                                            Actavis Laboratories UT, Inc., and
                                            Anda, Inc.

                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, the foregoing document was filed via the

Court’s CM/ECF system, which will automatically serve and send email notification of such filing

to all registered attorneys of record.

                                            /s/ Jeffrey D. Geoppinger




                                               4
